Wedell, J.
(concurring): I concur in the view that the judgment of the trial court should not be permitted to stand, but prefer to base my decision upon the ground the trial court erred in finding an actual controversy existed.
When the case was argued orally I took occasion to inquire of counsel whether the record in the instant case disclosed an actual controversy existed. That subject was not briefed on either side and had not been mentioned in oral argument. The parties were given additional time to brief that particular subject. Plaintiff had filed his brief and we are now also favored with a brief amici curiae upon *217that subject. Defendants have not briefed the subject and advance . no contention either way touching that point. In my mind, the fact defendants make no contention touching that subject is significant if it is not in reality a confession that no actual controversy exists insofar as they are concerned. It would almost appear they are willing to have a judgment rendered in favor of the plaintiff. This view is strengthened by the fact that no evidence introduced or offered by defendants appears in the record before us. I was about to say defendants introduced no evidence, but the journal entry of judgment discloses they did. If they did, they have not abstracted that evidence for our assistance.
In any event, the principal sections of chapter 168, Laws of 1921, our declaratory judgment law, are G. S. 1935, 60-3127 and 60-3132. They provide:
“In cases of actual controversy, courts of record within the scope of their respective jurisdictions shall have power to make binding adjudications of right, whether or not consequential relief is, or at the time could be, claimed, and no action or proceedings shall be open to objection on the ground that a judgment or order merely declaratory of right is prayed for. Controversies involving the interpretation of deeds, wills, other instruments of writing, statutes, municipal ordinances, and other governmental regulations, may be so determined, and this enumeration does not exclude other instances of actual antagonistic assertion and denial of right. (L. 1921, ch. 168, § 1; Feb. 23; R. S. 1923, §60-3127.)” (Emphasis supplied.) (G. S. 1935, 60-3127.)
“This act is declared to be remedial; its purpose is to afford relief from the uncertainty and insecurity attendant upon controversies over legal rights, without requiring one of the parties interested so to invade the rights asserted by the other as to entitle him to maintain an ordinary action therefor; and it is to be liberally interpreted and administered, with a view to making the courts more serviceable to the people. (L. 1921, ch. 168, §6; Feb. 23; R. S. 1923, § 60-3132.)” (G. S. 1935, 60-3132.)
Interpreting these provisions, this court has definitely held the declaratory judgment law is available only “in cases of actual controversy.” (See G. S. 1935, 60-3127, 60-3132; West v. City of Wichita, 118 Kan. 265, 267, 234 Pac. 978; Williams v. Flood, 124 Kan. 728, 262 Pac. 563; Purity Oats Co. v. State, 125 Kan. 558, 559, 264 Pac. 740; City of Cherryvale v. Wilson, 153 Kan. 505-509, 112 P. 2d 111.)
Plaintiff contends an actual controversy, that is, an actual invasion of right, is not a prerequisite to his right to invoke the declaratory judgment law of this state, and cites State, ex rel., v. Grove, 10Kan. 619, 201 Pac. 82; 19 A. L. R. 1116; State, ex rel., v. Kansa*218City, 110 Kan. 603, 204 Pac. 690; Little v. Smith, 124 Kan. 237, 257 Pac. 959, 57 A. L. R. 100; City of Independence v. Hindenach, 144 Kan. 414, 61 P. 2d 124. He also relies upon decisions from other states.
I frankly concede that, in my opinion, the decisions of this court are not altogether consistent, and will not endeavor to harmonize them in every particular. Our statute, G. S. 1935, 60-3127, expressly limits the declaratory judgment law to cases of actual controversy. The real conflict and confusion in our decisions, in the view of the writer, does not lie in the requirement of an actual controversy, but rather in what constitutes an actual controversy, and in the fact that this court has rendered some judgments under this law when no actual controversy existed. It is, however, well to note that in some of the cases relied upon by plaintiff this court pointed out that it was conceded an actual controversy existed, and that no jurisdictional or procedural question was raised. (Little v. Smith, supra, p. 238.) It is also well to observe that in the Smith and Grove cases, cited, by plaintiff, the principal questions presented were not the interpretation of a statute, but whether the particular statutory enactments involved were constitutional or valid. In the Hindenach case, supra, also cited by plaintiff, it clearly appears a real, or actual, controversy existed and it expressly was so stated in the opinion (p. 421). It also appears the lawmakers as late as the last legislative session (1941) interpreted our declaratory judgment law as requiring an actual controversy. In that session they passed chapter 289, Laws of 1941, an act relating to declaratory judgments. They there provided for declaratory judgments touching express trusts, and as to that particular subject the lawmakers omitted the words “in cases of actual controversy” contained in G. S. 1935, 60-3127, which last section was left unchanged. It is thus logical to assume the lawmakers intended to retain the prerequisite of an actual controversy in all other instances in which the declaratory judgment law properly might be invoked.
Our declaratory judgment law was not designed for the adjudication of legal questions or issues touching controversies which may : never arise. (West v. City of Wichita, 118 Kan. 265, 267, 234 Pac. 978.) The declaratory judgment law is useful and has proven its value, but its usefulness will end if it is employed as a panacea for all ills, real or imaginary. (Reed v. Littleton, 275 N. Y. 150, 157.) The record in the instant case fails to affirmatively disclose that an actual controversy exists.
*219The district court had jurisdiction to hear and determine the issue presented. That jurisdiction includes the power to reach a wrong as well as a right decision. In my view that court erred in finding an actual controversy existed. I therefore prefer to reverse the judgment on that ground.